Barnes, Judge.
Shonda Johnson-Kouassi appeals from her aggravated assault conviction, contending insufficient evidence supports it. For the reasons that follow, we affirm.
“ ‘On appeal, the evidence must be viewed in the light most favorable to the verdict and the appellant no longer enjoys the presumption of innocence; moreover, on appeal this court determines evidence sufficiency and does not weigh the evidence or determine witness credibility. (Cit.)’ [Cit.]” Williams v. State, 217 Ga. App. 636, 638 (3) (458 SE2d 671) (1995). Viewed in this light, the record shows that appellant stabbed her husband in the back after he refused to get out of their bed and sleep on the couch. The wound penetrated his skin, muscle, and kidney. The victim denied pushing or harming appellant in any way before he was stabbed.
We find this evidence sufficient to support appellant’s conviction under the standard set forth in Jackson v. Virginia, 443 U. S. 307 (99 SC 2781, 61 LE2d 560) (1979). Although appellant testified that she accidentally stabbed her husband during a physical fight between them and had no intent to harm him, this conflict in the evidence was for the jury to resolve. The jury, not this court, resolves conflicts in the testimony, weighs the evidence, and draws reasonable inferences from the evidence. Williams, supra. “As long as there is some competent evidence, even though contradicted, to support each fact necessary to make out the State’s case, the jury’s verdict will be upheld. [Cit.]” (Punctuation omitted.) Miller v. State, 273 Ga. 831, 832 (546 SE2d 524) (2001).

Judgment affirmed.


Blackburn, P. J., and Mikell, J., concur.